Title: From Thomas Jefferson to the Senate, 7 January 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          I submit for your approbation and consent a Convention entered into with the Choctaw nation of Indians, for ascertaining and marking the limits of the territory ceded to our nation, while under it’s former government, and lying between the Tombigby and Mobile rivers on the East, and the Chickasawhay river on the West. 
          We are now engaged in ascertaining and marking in like manner the limits of the former cessions of the Choctaws from the river Yazoo to our Southern boundary; which will be the subject of another convention; and we expect to obtain from the same nation a new cession of lands of considerable extent between the Tombigbee and Alabama rivers. 
          These several tracts of country will compose that portion of the Missisipi territory, which, so soon as certain individual claims are arranged, the United states will be free to sell & settle immediately. 
          
            Th: Jefferson Jan. 7. 1803.
            
          
        